
	
		II
		112th CONGRESS
		2d Session
		S. 3320
		IN THE SENATE OF THE UNITED STATES
		
			June 20, 2012
			Mr. Bingaman (for
			 himself and Mr. Udall of New Mexico)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To authorize the Administrator of the Federal Emergency
		  Management Agency to waive the 30-day waiting period for flood insurance
		  policies purchased for private properties affected by wildfire on Federal
		  lands.
	
	
		1.Insurance coverage for
			 private properties affected by flooding from Federal landsSection 1306(c)(2) of the National Flood
			 Insurance Act of 1968 (42 U.S.C. 4013(c)(2)) is amended—
			(1)in subparagraph
			 (A), by striking or at the end;
			(2)in subparagraph
			 (B), by striking the period at the end and inserting ; or;
			 and
			(3)by adding at the
			 end the following:
				
					(C)the initial
				purchase of flood insurance coverage for private property if—
						(i)the Administrator
				determines that the property is subject to elevated risk of flood due to
				wildfire on Federal land, after consultation with an authorized employee of the
				Federal agency that has jurisdiction of the land on which the wildfire that
				caused the post-wildfire conditions occurred; and
						(ii)the flood
				insurance coverage was purchased not later than 60 days after the fire
				containment date, as determined by the appropriate Federal employee, relating
				to the wildfire that caused the post-wildfire conditions described in clause
				(i).
						.
			
